Exhibit 10.29
THIRD AMENDED AND RESTATED
CHANGE OF CONTROL SEVERANCE AGREEMENT
     This Third Amended and Restated Change of Control Severance Agreement (this
“Agreement”) between Newfield Exploration Company, a Delaware corporation (the
“Company”), and                    (“Executive”) is made and entered into
effective as of January 1, 2009 (the “Effective Date”).
     WHEREAS, Executive is a key executive of the Company;
     WHEREAS, it is in the best interest of the Company and its stockholders if
key executives can approach material business development decisions objectively
and without concern for their personal situation;
     WHEREAS, the Company recognizes that the possibility of a Change of Control
(as defined below) of the Company may result in the early departure of key
executives to the detriment of the Company and its stockholders;
     WHEREAS, in order to help retain and motivate key management and to help
ensure continuity of key management, the Board of Directors of the Company (the
“Board”) authorized and directed the Company to enter into a change of control
agreement with Executive (the “Original Change of Control Agreement”);
     WHEREAS, Executive and the Company desire to amend and restate the Original
Change of Control Agreement, as amended;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive agree to
amend and restate the Original Change of Control Agreement, as amended, as set
forth herein.

1.   Term of Agreement.

     A. The term of this Agreement (the “Term”) shall commence on the Effective
Date and shall continue in effect through the second anniversary of the
Effective Date; provided, however, commencing on the first day following the
Effective Date and on each day thereafter, the Term of this Agreement shall
automatically be extended for one additional day unless the Board shall give
written notice to Executive that the Term shall cease to be so extended in which
event the Agreement shall terminate on the second anniversary of the date such
notice is given.
     B. Notwithstanding anything in this Agreement to the contrary, if a Change
of Control occurs during the Term of this Agreement, the Term shall
automatically be extended for the 24-month period following the date of the
Change of Control; provided, however, that in no event shall such extension of
the Term expire prior to the end of the 30-day period described in Section 2E
below, if applicable.
     C. Termination of this Agreement shall not alter or impair any rights of
Executive arising hereunder on or before such termination.

 



--------------------------------------------------------------------------------



 



2.   Certain Definitions.

     A. “Bonus” shall mean an amount equal to one-half of the total of all cash
bonuses (whether paid or deferred) awarded to Executive by the Company with
respect to (i) the two most recent calendar years ending prior to Executive’s
termination of employment or (ii) if greater, the two most recent calendar years
ending prior to the Change of Control.
     B. “Cause” shall mean:
     (i) the willful and continued failure by Executive to substantially perform
Executive’s duties with the Company (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness);
     (ii) Executive’s conviction of or plea of nolo contendre to a felony or a
misdemeanor involving moral turpitude;
     (iii) Executive willfully engages in gross misconduct materially and
demonstrably injurious to the Company;
     (iv) Executive’s material violation of any material policy of the Company;
or
     (v) Executive’s having been the subject of any order, judicial or
administrative, obtained or issued by the Securities and Exchange Commission,
for any securities violation involving fraud.
For purposes of clause (i) of this definition, no act, or failure to act, on
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by Executive not in good faith and without reasonable belief that Executive’s
act, or failure to act, was in the best interest of the Company. The
determination of whether Cause exists must be made by a resolution duly adopted
by the affirmative vote of a majority of the entire membership of the Board at a
meeting of the Board that was called for the purpose of considering such
termination (after 10 days’ notice to Executive and an opportunity for
Executive, together with Executive’s counsel, to be heard before the Board and,
if possible, to cure the breach that was the alleged basis for Cause prior to
the meeting of the Board) finding that, in the good faith opinion of the Board,
Executive was guilty of conduct constituting Cause and specifying the
particulars thereof in detail.
     C. “Change of Control” shall mean the occurrence of any of the following:
     (i) the Company is not the surviving Person (as such term is defined below)
in any merger, consolidation or other reorganization (or survives only as a
subsidiary of another Person);
     (ii) the consummation of a merger or consolidation of the Company with
another Person pursuant to which less than 50% of the outstanding voting
securities of the surviving or resulting corporation are issued in respect of
the capital stock of the Company;

2



--------------------------------------------------------------------------------



 



     (iii) the Company sells, leases or exchanges all or substantially all of
its assets to any other Person;
     (iv) the Company is to be dissolved and liquidated;
     (v) any Person, including a “group” as contemplated by Section 13(d)(3) of
the Securities Exchange Act of 1934, acquires or gains ownership or control
(including the power to vote) of more than 50% of the outstanding shares of the
Company’s voting stock (based upon voting power); or
     (vi) as a result of or in connection with a contested election of
directors, the Persons who were directors of the Company before such election
cease to constitute a majority of the Board.
Notwithstanding the foregoing, the definition of “Change of Control” shall not
include (a) any merger, consolidation, reorganization, sale, lease, exchange, or
similar transaction involving solely the Company and one or more Persons that
were wholly owned, directly or indirectly, by the Company immediately prior to
such event or (b) any event that is not a “change in control” for purposes of
Section 409A. For purposes of this definition, “Person” shall mean any
individual, partnership, corporation, limited liability company, trust,
incorporated or unincorporated organization or association or other legal entity
of any kind.
     D. “Code” shall mean the Internal Revenue Code of 1986, as amended.
     E. “Good Reason” shall mean:
     (i) a material reduction in Executive’s authority, duties, titles, status
or responsibilities from those in effect immediately prior to the Change of
Control or the assignment to Executive of duties or responsibilities
inconsistent in any material respect from those of Executive in effect
immediately prior to the Change of Control;
     (ii) any reduction in Executive’s annual rate of base salary;
     (iii) any failure by the Company to provide Executive with a combined total
of annual base salary and annual bonus compensation at a level at least equal to
the combined total of Executive’s annual rate of base salary with the Company in
effect immediately prior to the Change of Control and one-half of the total of
all cash bonuses (whether paid or deferred) awarded to Executive by the Company
with respect to the two most recent calendar years ending prior to the Change of
Control, with a failure being deemed to have occurred in the event that payments
are made to Executive in a form other than cash, base salary is deferred at
other than Executive’s election, bonus compensation is not awarded within two
and one-half months following the end of the calendar year to which it relates,
bonus compensation is deferred at other than Executive’s election at a rate in
excess of the average ratio of deferred bonuses to currently paid bonuses
awarded to Executive with respect to the two most recent calendar years ending
prior to the Change of Control, or bonus compensation is deferred at other than
Executive’s election in a manner that is not substantially similar in terms of
Executive’s vested rights and timing of payments to the manner in which deferred

3



--------------------------------------------------------------------------------



 



bonuses were awarded to Executive with respect to the two most recent calendar
years ending prior to the Change of Control;
     (iv) the Company fails to obtain a written agreement from any successor or
assigns of the Company to assume and perform this Agreement as provided in
Section 7 hereof; or
     (v) the relocation of the Company’s principal executive offices by more
than 50 miles from where such offices were located immediately prior to the
Change of Control or Executive is based at any office other than the principal
executive offices of the Company, except for travel reasonably required in the
performance of Executive’s duties and reasonably consistent with Executive’s
travel prior to the Change of Control.
Unless Executive terminates his employment upon or within 30 days following the
later of an act or omission to act by the Company constituting a Good Reason
hereunder, Executive’s continued employment thereafter shall constitute
Executive’s consent to, and a waiver of Executive’s rights with respect to, such
act or failure to act. Executive’s right to terminate Executive’s employment for
Good Reason shall not be affected by Executive’s incapacity due to physical or
mental illness. Executive’s determination that an act or failure to act
constitutes Good Reason shall be presumed to be valid unless such determination
is deemed by an arbitrator to be unreasonable and not to have been made in good
faith by Executive.
     F. “Protected Period” shall mean the 24-month period beginning on the
effective date of a Change of Control; provided, however, that in no event shall
such period expire prior to the end of the 30-day period described in Section 2E
above, if applicable.
     G. “Release” shall mean a comprehensive release and waiver agreement in
substantially the same form as that attached hereto as Exhibit A.
     H. “Section 409A” means section 409A of the Code and the Department of
Treasury rules and regulations issued thereunder.
     I. “Separation From Service” has the meaning ascribed to that term in
Section 409A.
     J. “Specified Employee” means a person who is, as of the date of the
person’s Separation From Service, a “specified employee” within the meaning of
Section 409A, taking into account the elections made and procedures established
in resolutions adopted by the Compensation & Management Development Committee of
the Board.
     K. “Termination Base Salary” shall mean Executive’s annual base salary with
the Company at the rate in effect immediately prior to the Change of Control or,
if a greater amount, Executive’s annual base salary at the rate in effect at any
time thereafter.
Change of Control Severance Benefits

3.   Severance Benefits. If (a) Executive terminates his employment with the
Company during the Protected Period for a Good Reason event or (b) the Company
terminates

4



--------------------------------------------------------------------------------



 



    Executive’s employment during the Protected Period other than (i) for Cause
or (ii) due to Executive’s inability to perform the primary duties of his
position for at least 180 consecutive days due to a physical or mental
impairment and (c) as a result of such termination of employment Executive has a
Separation From Service, Executive shall receive the following compensation and
benefits from the Company, provided that, in the cases of Section 3 A, 3C and
3D, Executive executes and does not revoke the Release:

  A.   On the date that is six months after the date Executive has a Separation
From Service with the Company, the Company shall pay to Executive in a lump sum,
in cash, an amount equal to two times the sum of Executive’s (i) Termination
Base Salary and (ii) Bonus.     B.   Except to the extent specifically set forth
in a grant agreement under any employee stock incentive plan of the Company, as
of the date of Executive’s termination of employment (i) all restricted shares
of Company stock of Executive (whether granted before or after the Effective
Date) shall become 100% vested and all restrictions thereon shall lapse and the
Company shall promptly deliver to Executive unrestricted shares of Company
stock, and (ii) each then outstanding Company stock option of Executive (whether
granted before or after the Effective Date) shall become 100% exercisable. All
restricted stock units granted by the Company to Executive shall vest and be
settled in the manner provided in the applicable award agreement(s).     C.   At
the time specified below, for the six month period following the date on which
Executive has a Separation From Service, the Company shall reimburse Executive
for (1) if Executive or Executive’s dependents are eligible for and elect
continued health coverage under a group health plan of the Company or an
affiliate which is provided to satisfy the requirements of section 4980B of the
Code (“COBRA Coverage”), the actual premium charged to Executive or Executive’s
dependents for such COBRA Coverage or (2) if Executive is eligible to retire and
receive retiree medical coverage, the actual premium charged to Executive for
such retiree medical coverage for Executive and each of Executive’s dependents
eligible for such retiree medical coverage. Such reimbursements (which shall be
taxable income to Executive) shall be paid to Executive directly or to the
applicable group health plan, as determined by the Company, at the time
specified below. On the date that is six months after the date Executive has a
Separation From Service as described in this Section 3, the Company shall pay to
Executive in a lump sum, in cash, the sum of (1) an amount such that after
payment of all applicable income taxes, Executive retains an amount equal to
eighteen times the amount of the applicable COBRA Coverage premium for such
Executive on such date and (2) an amount such that Executive shall, after
payment of all income taxes owed by Executive, retain an amount sufficient to
pay the reimbursements for the COBRA Coverage premiums or retiree medical
premiums for the six month period following the date on which Executive has a
Separation From Service.

5



--------------------------------------------------------------------------------



 



  D.   The Company shall, at its sole expense, provide Executive with reasonable
outplacement services, up to an aggregate amount of $30,000, from a nationally
prominent executive outplacement service firm selected by the Company and
reasonably acceptable to Executive. The Company shall directly pay the provider
the fees for such outplacement services. The period during which such
outplacement services shall be provided to Executive at the expense of the
Company shall not extend beyond earlier to occur of (i) the date Executive
begins other full-time employment with a new employer or (ii) the last day of
the 24-month period that commences on the date the Executive incurs a Separation
From Service.

    The Executive will not be paid the cash benefits described in Sections 3A,
3C and 3D, and the Executive shall forfeit any right to such payments, unless
(i) the Executive has signed and delivered to the Company the Release furnished
to the Executive and (ii) the period for revoking such Release shall have
expired (in the case of both clause (i) and clause (ii)) prior to the earlier of
the deadline established by the Company or the date that is six months after the
date of the Executive’s Separation From Service.       For the final calendar
year containing the Protected Period, in the event that the Company fails to
award Executive prorated bonus compensation with respect to the portion of such
calendar year prior to the expiration of the Protected Period in a manner that
does not constitute a failure under Section 2E(iii), such failure shall be
deemed to be an event that constitutes Good Reason and, if Executive terminates
his employment upon or within 30 days following such failure, then such
termination shall be deemed to be a termination of employment by Executive for
Good Reason occurring during the Protected Period and Executive’s rights to
benefits hereunder with respect to such termination shall be deemed to have
arisen prior to the expiration of the Term.       The Company may withhold from
any amounts or benefits payable under this Agreement all such taxes as it shall
be required to withhold pursuant to any applicable law or regulation.

4.   Parachute Tax Gross Up.

    If any payment made, or benefit provided, to or on behalf of Executive
pursuant to this Agreement or otherwise (“Payments”) results in Executive being
subject to the excise tax imposed by section 4999 of the Code (or any successor
or similar provision) (“Excise Tax”), the Company shall, on the date that is six
months after the date Executive has a Separation From Service with the Company,
pay Executive an additional amount in cash (the “Additional Payment”) such that
after payment by Executive of all taxes, including, without limitation, any
income taxes and Excise Tax imposed on the Additional Payment, Executive retains
an amount of the Additional Payment equal to the Excise Tax imposed on the
Payments. Such determinations shall be made by the Company’s independent
certified public accountants. The parties intend and agree that the payment
deadline specified above in this Section 4 is not to be extended as a result of
the following sentence which is included solely for the purpose of complying
with Section 409A. The Company shall make a payment to reimburse Executive in an
amount equal to all federal,

6



--------------------------------------------------------------------------------



 



    state and local taxes imposed upon Executive that are described in this
Section 4, including the amount of additional taxes imposed upon Executive due
to the Company’s payment of the initial taxes on such amounts, by the end of
Executive’s taxable year next following Executive’s taxable year in which
Executive remits the related taxes to the taxing authority.

5.   Disputed Payments and Failures to Pay.

    If the Company fails to make a payment in whole or in part as of the payment
deadline specified in this Agreement, either intentionally or unintentionally,
other than with the consent of Executive, Executive shall make prompt and
reasonable good faith efforts to collect the remaining portion of the payment.
The Company shall pay any such unpaid benefits due to Executive, together with
interest on the unpaid benefits from the date of the payment deadline specified
in this Agreement at 120 percent of the rate specified in section 1274(b)(2)(B)
of the Code within ten (10) business days of discovering that the additional
monies are due and payable.

6.   No Mitigation.

    Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise nor,
except as provided in Sections 3C and 3D, shall the amount of any payment or
benefit provided for in this Agreement be reduced as the result of employment by
another employer or self-employment, by offset against any amount claimed to be
owed by Executive to the Company or otherwise, except that any severance
payments or benefits that Executive is entitled to receive pursuant to a Company
severance plan or program for employees in general shall reduce the amount of
payments and benefits otherwise payable or to be provided to Executive under
this Agreement. Notwithstanding the foregoing, there shall be no such reduction
to the extent that such reduction would result in an acceleration of payment of
nonqualified deferred compensation that is prohibited under Section 409A.

7.   Successor Agreement.

    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly in writing on or prior
to the effective date of such succession and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no succession had taken place. Failure of the successor to so assume
as provided herein shall constitute a breach of this Agreement and entitle
Executive to the payments and benefits hereunder as if triggered by a
termination of Executive by the Company other than for Cause on the date of such
succession.

8.   Indemnity.

    In any situation where under applicable law the Company has the power to
indemnify, advance expenses to and defend Executive in respect of any judgments,
fines, settlements, loss, cost or expense (including attorneys fees) of any
nature related to or

7



--------------------------------------------------------------------------------



 



    arising out of Executive’s activities as an agent, employee, officer or
director of the Company or in any other capacity on behalf of or at the request
of the Company, then the Company shall promptly on written request, fully
indemnify Executive, advance expenses (including attorney’s fees) to Executive
and defend Executive to the fullest extent permitted by applicable law,
including but not limited to making such findings and determinations and taking
any and all such actions as the Company may, under applicable law, be permitted
to have the discretion to take so as to effectuate such indemnification,
advancement or defense. Such agreement by the Company shall not be deemed to
impair any other obligation of the Company respecting Executive’s
indemnification or defense otherwise arising out of this or any other agreement
or promise of the Company under any statute. Payments made pursuant to this
Section 8 shall be made within ten (10) business days after delivery of
Executive’s written request for payment accompanied with such evidence of fees
and expenses incurred as the Company may reasonably require. The parties intend
and agree that the foregoing ten (10) business day deadline is not to be
extended as a result of the following sentence which is included solely for the
purpose of complying with Section 409A. The Company shall make a payment to
reimburse Executive pursuant to this Section 8 by the end of Executive’s taxable
year following Executive’s taxable year in which the legal fees or expenses were
incurred by Executive. The legal fees or expenses that are subject to
reimbursement pursuant to this Section 8 shall not be limited as a result of
when the fees or expenses are incurred. The amount of legal fees or expenses
that is eligible for reimbursement pursuant to this Section 8 during a given
taxable year of Executive shall not affect the amount of expenses eligible for
reimbursement in any other taxable year of Executive. The right to reimbursement
pursuant to this Section 8 is not subject to liquidation or exchange for another
benefit. Notwithstanding any provision of this Agreement to the contrary, if
Executive is a Specified Employee, any amount to which Executive would otherwise
be entitled under this Section 8 during the first six months following the date
of Executive’s Separation From Service shall be accumulated and paid to
Executive on the date that is six months following the date of his Separation
From Service.

9.   Notices.

    All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed, in either case, to the
Company’s headquarters or to such other address as either party shall have
furnished to the other in writing in accordance herewith. Notices and
communications shall be effective when actually received by the addressee.

10.   Arbitration.

    Any dispute about the validity, interpretation, effect or alleged violation
of this Agreement (an “arbitrable dispute”) must be submitted to confidential
arbitration in Houston, Texas. Arbitration shall take place before an
experienced employment arbitrator licensed to practice law in such state and
selected in accordance with the Model Employment Arbitration Procedures of the
American Arbitration Association. Arbitration shall be the exclusive remedy of
any arbitrable dispute. The Company shall bear all fees, costs and expenses of
arbitration, including its own, those of the arbitrator

8



--------------------------------------------------------------------------------



 



    and those of Executive unless the arbitrator provides otherwise with respect
to the fees, costs and expenses of Executive; in no event shall Executive be
chargeable with the fees, costs and expenses of the Company or the arbitrator.
Should any party to this Agreement pursue any arbitrable dispute by any method
other than arbitration, the other party shall be entitled to recover from the
party initiating the use of such method all damages, costs, expenses and
attorneys’ fees incurred as a result of the use of such method. Notwithstanding
anything herein to the contrary, nothing in this Agreement shall purport to
waive or in any way limit the right of any party to seek to enforce any judgment
or decision on an arbitrable dispute in a court of competent jurisdiction. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts in Houston, Texas, for the purposes of any proceeding arising out
of this Agreement.

11.   Governing Law.

    This Agreement will be governed by and construed in accordance with the laws
of the State of Texas without regard to conflicts of law principles.

12.   Entire Agreement.

    This Agreement is an integration of the parties’ agreement and no agreement
or representatives, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.

13.   Severability.

    The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

14.   Amendment and Waivers.

    No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by
Executive and such member of the Board as may be specifically authorized by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or in compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

15.   Rights to Value of Certain Overriding Royalty Interests.

    Executive acknowledges and agrees that upon a change of control (as defined
in the Newfield Exploration Company Second Amended and Restated 2003 Incentive
Compensation Plan (the “ICP”)) (A) the ICP will terminate and (B) Executive will
have no further rights with respect to the ICP or the Newfield Employee 1993
Incentive Compensation Plan (as amended, the “1993 Plan”) except for the right
to receive

9



--------------------------------------------------------------------------------



 



    payments with respect to outstanding Deferred Awards (as defined in the ICP)
and outstanding Deferred Incentive Compensation Awards (as defined in the 1993
Plan).

16.   Compliance with Section 409A.

    The Company and Executive intend that this Agreement by its terms and in
operation meet the requirements of Section 409A so that compensation deferred
under this Agreement (and applicable investment earnings) shall not be subject
to tax under Section 409A. Any ambiguities in this Agreement shall be construed
to effect this intent. If any provision of this Agreement is found to be in
violation of Section 409A, then such provision shall be deemed to be modified or
restricted to the extent and in the manner necessary to render such provision in
conformity with Section 409A, or shall be deemed excised from this Agreement,
and this Agreement shall be construed and enforced to the maximum extent
permitted by Section 409A as if such provision had been originally incorporated
in this Agreement as so modified or restricted, or as if such provision had not
been originally incorporated in this Agreement, as the case may be.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
effective as of the date first written above.

            NEWFIELD EXPLORATION COMPANY
      By:           Name:           Title:           EXECUTIVE
            

11



--------------------------------------------------------------------------------



 



         

EXHIBIT A
AGREEMENT AND RELEASE
     THIS AGREEMENT AND RELEASE is by and between ____________________
(“Executive”) and Newfield Exploration Company (“Newfield”), a Delaware
corporation, having its principal place of business in Houston, Texas.
WITNESSETH:

1.   Termination. Executive’s employment with Newfield will be terminated
effective _________. Executive acknowledges and agrees that he has no authority
to act for, and will not act for, Newfield in any capacity on or after the date
on which he is terminated. Executive may not execute this Agreement and Release
until on or after the date on which Executive’s employment is terminated.   2.  
Consideration. After Executive signs and returns this Agreement and Release,
Newfield will provide Executive with a severance payment at the time and in the
amount set forth in Section 3 of that certain Amended and Restated Change of
Control Severance Agreement entered into between Executive and Newfield (the
“Severance Agreement”) which is attached hereto and made a part of this
Agreement and Release for all purposes. This Agreement and Release is entered
into by Executive in return for Newfield’s promises herein and in the Severance
Agreement to provide the severance payment and other benefits to Executive as
provided in the Severance Agreement, which Executive acknowledges and agrees to
be good and sufficient consideration to which Executive is not otherwise
entitled.   3.   Prior Rights and Obligations. Except as herein set forth, this
Agreement and Release extinguishes all rights, if any, which Executive may have,
and obligations, if any, Newfield may have, contractual or otherwise, relating
to the employment or termination of employment of Executive with Newfield or any
of the other Newfield Parties (as defined in Paragraph 7 below) including
without limitation, all rights or benefits he may have under any employment
contract, incentive compensation plan, bonus plan or stock option plan with any
Newfield Party.   4.   Company Assets. Executive hereby represents and warrants
that he has no claim or right, title or interest in any property designated on
any Newfield Party’s books as property or assets of any of the Newfield Parties.
Promptly after the effective date of his resignation, Executive shall deliver to
Newfield any such property in his possession or control, including, if
applicable and without limitation, his personal computer, cellular telephone,
keys and credit cards furnished by any Newfield Party for his use.   5.  
Proprietary and Confidential Information. Executive agrees and acknowledges that
the Newfield Parties have developed and own valuable “Proprietary and
Confidential Information” which constitutes valuable and unique property
including, without limitation, concepts, ideas, plans, strategies, analyses,
surveys, and proprietary information related to the past, present or anticipated
business of the various Newfield

A-1



--------------------------------------------------------------------------------



 



    Parties. Except as may be required by law, Executive agrees that he will not
at any time disclose to others, permit to be disclosed, use, permit to be used,
copy or permit to be copied, any such Proprietary and Confidential Information
(whether or not developed by Executive) without Newfield’s prior written
consent. Except as may be required by law, Executive further agrees to maintain
in confidence any Proprietary and Confidential Information of third parties
received or of which he has knowledge as a result of his employment with
Newfield or any Newfield Party.   6.   Cooperation. Executive shall cooperate
with the Newfield Parties to the extent reasonably required in all matters
relating to his employment or the winding up of his pending work on behalf of
any Newfield Party and the orderly transfer of any such pending work as
designated by Newfield. This obligation of cooperation shall continue
indefinitely subject to Executive’s reasonable availability and shall include,
without limitation, assisting Newfield and its counsel in preparing and
defending against any claims which may be brought against Newfield or any
Newfield Party or responding to any inquiry by any governmental agency or stock
exchange. Newfield’s requests for Executive’s cooperation as may be required
from time to time shall be as commercially reasonable and Executive agrees that
he shall be commercially reasonable in providing such cooperation, taking into
account the needs of the Newfield Parties and the position he may have with
another employer at the time such cooperation is required. Executive shall take
such further action and execute such further documents as may be reasonably
necessary or appropriate in order to carry out the provisions and purposes of
this Agreement and Release.   7.   Newfield Parties. Executive agrees that
Newfield, its parent, sister, affiliated and subsidiary companies, past and
present, and their respective employees, officers, directors, stockholders,
agents, representatives, partners, predecessors and successors, past or present,
and all benefit plans sponsored by any of them, past or present, shall be
defined collectively, including Newfield, as the “Newfield Parties” and each of
them, corporate or individual, individually as a “Newfield Party.”   8.  
Executive’s Warranty and Representation. Executive represents, warrants and
agrees that he has not filed any claims, appeals, complaints, charges or
lawsuits against any of the Newfield Parties with any governmental agency or
court. Executive also represents, warrants and agrees that, except as prohibited
by law, he will not file or permit to be filed or accept benefit from any claim,
complaint or petition filed with any court by him or on his behalf at any time
hereafter; provided, however, this shall not limit Executive from filing a
Demand for Arbitration for the sole purpose of enforcing his rights under this
Agreement and Release. Further, Executive represents and warrants that no other
person or entity has any interest or assignment of any claims or causes of
action, if any, he may have against any Newfield Party, which have been
satisfied fully by this Agreement and Release and which he now releases in their
entirety, and that he has not sold, assigned, transferred, conveyed or otherwise
disposed of any of the claims, demands, obligations, or causes of action
referred to in this Agreement and Release, and that he has the sole right and
exclusive authority to execute this Agreement and Release and receive the
consideration provided.

A-2



--------------------------------------------------------------------------------



 



9.   Release. Executive agrees to release, acquit and discharge and does hereby
release, acquit and discharge the Newfield Parties, individually and
collectively, from any and all claims and from any and all causes of action
against any of the Newfield Parties, of any kind or character, whether now known
or not known, he may have against any such Newfield Party including, but not
limited to, any claim for salary, benefits, expenses, costs, damages,
compensation, remuneration or wages; and all claims or causes of action arising
from his employment, termination of employment, or any alleged discriminatory
employment practices, including but not limited to any and all claims or causes
of action arising under the Age Discrimination in Employment Act, as amended, 29
U.S.C. § 621 et seq, Title VII of the Civil Rights Act of 1964, as amended, the
Americans With Disabilities Act, 42 U.S.C. § 1981, the Employee Retirement
Income Security Act, the Family and Medical Leave Act, the Texas Commission on
Human Rights Act, and any other federal, state or local laws, whether statutory
or common, contract or tort. This release also applies to any claims brought by
any person or agency or class action under which Executive may have a right or
benefit.   10.   No Admissions. Executive expressly understands and agrees that
the terms of this Agreement and Release are contractual and not merely recitals
and that this Agreement and Release does not constitute evidence of unlawful
conduct or wrongdoing by Newfield. By his execution of this Agreement and
Release, Executive acknowledges and agrees that (i) he knows of no act, event,
or omission by any Newfield Party which is unlawful or violates any law,
governmental rule or regulation, or any rule or regulation of any stock
exchange, (ii) he has not committed, during his employment with Newfield or any
Newfield Party, any act which is unlawful or which violates any governmental
rule or regulation or any rule or regulation of any stock exchange, (iii) he has
not requested any Newfield Party to commit any unlawful act or violate any
governmental rule or regulation or any rule or regulation of any stock exchange,
and (iv) neither he nor any other person employed by or contracting with any
Newfield Party has been subjected to any adverse action because any such person
refused to commit any unlawful act or violate any governmental rule or
regulation or any rule or regulation of any stock exchange.   11.   Enforcement
of Agreement and Release. No waiver or non-action with respect to any breach by
the other party of any provision of this Agreement and Release, nor the waiver
or non-action with respect to any breach of the provisions of similar agreements
with other employees shall be construed to be a waiver of any succeeding breach
of such provision, or as a waiver of the provision itself. Should any provisions
hereof be held to be invalid or wholly or partially unenforceable, such
provisions shall be revised and reduced in scope so as to be valid and
enforceable.   12.   Choice of Law. This Agreement and Release shall be governed
by and construed and enforced, in all respects, in accordance with the law of
the State of Texas without regard to the principles of conflict of law except as
preempted by federal law.   13.   Merger. This Agreement and Release supersedes,
replaces and merges all previous agreements and discussions relating to the same
or similar subject matters between Executive and Newfield and constitutes the
entire agreement between Executive and

A-3



--------------------------------------------------------------------------------



 



    Newfield with respect to the subject matter of this Agreement and Release.
This Agreement and Release may not be changed or terminated orally, and no
change, termination or waiver of this Agreement and Release or any of the
provisions herein contained shall be binding unless made in writing and signed
by all parties, and in the case of Newfield, by an authorized officer.   14.  
No Derogatory Comments. Except as required by judicial process or governmental
rule or regulation, Executive shall refrain from making public or private
comments relating to any Newfield Party which are derogatory or which may tend
to injure any such party in such party’s business, public or private affairs.  
15.   Confidentiality. Executive agrees that he will not disclose the terms of
this Agreement and Release or the consideration received from Newfield to any
other person, except his attorney or financial advisors and only on the
condition that they keep such information strictly confidential; provided,
however, that the foregoing obligation of confidence shall not apply to
information that is required to be disclosed by any applicable law, rule or
regulation of any governmental authority.   16.   Rights Under the Older Worker
Benefit Protection Act and the Age Discrimination and Employment Act. Executive
acknowledges and agrees:

  16.1   that he has at least forty-five days to review this Agreement and
Release, along with the demographic information attached hereto as Attachment 1;
    16.2   that he has been advised in writing to consult with an attorney
regarding the terms of this Agreement and Release prior to executing this
Agreement and Release;     16.3   that, if he executes this Agreement and
Release, he has seven days following the execution of this Agreement and Release
to revoke this Agreement and Release, by submitting, in writing, notice of such
revocation to Newfield;     16.4   that this Agreement and Release shall not
become effective or enforceable until the revocation period has expired;    
16.5   that he does not, by the terms of this Agreement and Release, waive
claims or rights that may arise after the date he executes this Agreement and
Release;     16.6   that he is receiving, pursuant to this Agreement and
Release, consideration in addition to anything of value to which he is already
entitled; and     16.7   that this Agreement and Release is written in such a
manner that he understands his rights and obligations.

17.   Agreement and Release Voluntary. Executive acknowledges and agrees that he
has carefully read this Agreement and Release and understands that it is a
release of all claims, known and unknown, past or present including all claims
under the Age Discrimination in Employment Act. He further agrees that he has
entered into this Agreement and Release for the above stated consideration. He
warrants that he is fully

A-4



--------------------------------------------------------------------------------



 



    competent to execute this Agreement and Release which he understands to be
contractual. He further acknowledges that he executes this Agreement and Release
of his own free will, after having a reasonable period of time to review, study
and deliberate regarding its meaning and effect, and after being advised to
consult an attorney, and without reliance on any representation of any kind or
character not expressly set forth herein. Finally, he executes this Agreement
and Release fully knowing its effect and voluntarily for the consideration
stated above.   18.   Notices. Any notices required or permitted to be given
under this Agreement and Release shall be properly made if delivered in the case
of Newfield to:

Newfield Exploration Company
363 N. Sam Houston Parkway East, Suite 100
Houston, Texas 77060
Attention: Human Resources, Personal and Confidential
and in the case of Executive to:
 
 
 
[SIGNATURE PAGE FOLLOWS]

A-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement and Release to
be executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument, this
____ day of ______________, _____, to be effective the eighth day following
execution by _______________________ unless earlier revoked.

                            Date    EXECUTIVE
            Date    NEWFIELD EXPLORATION COMPANY
        By:             Name:             Title:        

A-6